Citation Nr: 0508335	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  94-22 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for the cause of 
the veteran's death.  The appellant subsequently perfected 
this appeal.  

A hearing before a member of the Board sitting at the RO was 
held in December 1998.  A transcript of this hearing is 
associated with the claims folder.  

In April 1999, the Board remanded this case for additional 
development.  In January 2002, the Board requested an opinion 
from the Veterans Health Administration (VHA).  In May 2002, 
the Board denied entitlement to service connection for the 
cause of the veteran's death.  The appellant subsequently 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  The appellant also filed a 
Motion for Reconsideration that was denied by the Board in 
March 2003.  

In October 2003, the parties filed a Joint Motion for Remand.  
The Court subsequently vacated the Board's decision and 
remanded the matter for readjudication consistent with the 
motion.  

In July 2004, the Board again remanded the case for further 
development.  The case has since returned to the Board.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
appellant's appeal.  

2.  At the time of his death, the veteran was service-
connected for amputation of the left great toe with removal 
of the metatarsal head as a residual of frozen feet with 
callus formation; amputation of the right great toe with 
removal of the metatarsal head as a residual of frozen feet 
with callus formation; moderate residuals of frozen feet with 
return circulation impaired with both feet cold and cyanotic; 
and amputation of the second, third, fourth, and fifth toes 
bilaterally as residuals of frozen feet with callus 
formation; and shrapnel wound of the lateral aspect of the 
right arm, for a combined evaluation of 80 percent.  

3.  The Certificate of Death indicates that the veteran's 
immediate cause of death was ventricular dysrhythmia due to 
ischemic cardiomyopathy due to coronary atherosclerosis.  No 
other significant conditions contributing to death but not 
related to the cause were noted.  

4.  Heart disease (including ventricular dysrhythmia, 
ischemic cardiomyopathy, and coronary atherosclerosis) was 
not present in service, manifested within one year after 
discharge, or etiologically related to service; and the 
preponderance of the evidence is against a finding that the 
veteran's service-connected disabilities caused or 
contributed substantially or materially to his death.  





CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in September 2004, VA advised the appellant 
of the evidence necessary to substantiate her claim for 
Dependency and Indemnity Compensation (DIC) benefits.  She 
was notified of her and VA's respective obligations with 
regard to obtaining evidence.  Specifically, that VA was 
responsible for obtaining relevant records held by a Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency.  She was 
advised that she must provide enough information about 
records so that VA could request them and that it was her 
responsibility to make sure that VA received all records not 
in the custody of a Federal agency.  She was asked to advise 
VA if there was any other evidence or information that she 
thought would support her claim and was further advised to 
send to VA any evidence in her possession that pertained to 
her claim.  

The August 1993 statement of the case (SOC), the June 1994 
supplemental statement of the case (SSOC), the October 1994 
SSOC, the October 2000 SSOC, and the November 2004 SSOC 
collectively notified the appellant of the laws and 
regulations pertaining to her claim.  These documents also 
advised her of the evidence of record, of the adjudicative 
actions taken, and of the reasons and bases for denial.

The claims folder contains the veteran's service medical 
records, multiple private medical records, and various 
medical opinions addressing the relationship between the 
veteran's service-connected disabilities and the cause of his 
death.  In December 2004, the appellant's attorney indicated 
that she did not have any additional evidence or argument to 
provide.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Background

The veteran's service medical records reveal that he suffered 
frostbite in both feet during combat in December 1944.  He 
had toes amputated in March 1945 and additional surgery in 
April, June, July, August, and November 1945.  The veteran 
was given a Certificate of Disability Discharge in December 
1945 and was subsequently awarded service connection for 
residuals of frostbite and amputation of his toes and was 
assigned a 100 percent disability rating.  In May 1946, this 
rating was reduced to 60 percent.  In January 1946, the 
rating was increased to 80 percent for amputation of the left 
great toe with removal of the metatarsal head as a residual 
of frozen feet with callus formation; amputation of the right 
great toe with removal of the metatarsal head as a residual 
of frozen feet with callus formation; moderate residuals of 
frozen feet with return circulation impaired with both feet 
cold and cyanotic; and amputation of the second, third, 
fourth, and fifth toes bilaterally as residuals of frozen 
feet with callus formation.  This rating remained in effect 
until the veteran's death in June 1992.  

Service medical records are negative for any evidence of 
treatment for or a diagnosis of a cardiac disability.  The 
veteran's blood pressure was 120/84 at the time of induction 
and was measured at 116/78 while he was hospitalized in 1945.  

Records from Eden Hospital indicate the veteran was admitted 
to the hospital in April 1973 with a diagnosis of myocardial 
ischemia.  After examination the final diagnosis was inferior 
wall myocardial infarction.  He was admitted again in July 
1973 with a possible myocardial infarction, and was admitted 
in September 1973 with post-myocardial infarction syndrome.  
In July 1976, the veteran was again admitted with a 
myocardial infarction and arteriosclerotic heart disease.  
Eden Hospital records from November 1979 and July 1984 show 
additional treatment for heart related complaints.  In July 
1992, the veteran was admitted to the emergency room at Eden 
Hospital with cardiac arrest and he passed away without 
regaining consciousness.  

Medical records from Dr. Johnson for the period from 
approximately April 1986 to June 1992 reflect that the 
veteran was diagnosed with coronary heart disease.  It was 
noted that the veteran's cardiac problems dated back to 1942 
when he was found to be hypertensive when drafted.  In May 
1986, the veteran underwent a coronary bypass operation.  
Treatment notes indicate that at times the veteran was able 
to walk up to one mile, but that at other times his walking 
and activity level were more limited due to his missing toes 
and pain in his feet.  

Treatment notes from Dr. Angotti dated from approximately 
1986 to 1991 indicate that the veteran was experiencing pain 
on walking and standing.  The veteran was referred to Dr. 
Caldwell who treated the veteran for pain in his knee in 
April and May 1989.  

In December 1989, the veteran was hospitalized at Samuel 
Merritt Hospital where he underwent right heart 
catheterization, retrograde left heart catheterization, 
selective coronary arteriography and selective arteriography 
of the saphenous vein grafts.  The veteran subsequently 
underwent aortobifemoral bypass surgery.  Pre and post-
operative diagnosis was lower extremity ischemic disease 
secondary to arteriosclerosis.  

In February 1990, the veteran underwent a femorotibial bypass 
utilizing the vein from the left leg transferred and reversed 
into the right leg.  Treatment notes continue post-
operatively for several months with some complications noted 
including ulceration and infection.  In March 1991, the 
veteran was hospitalized with an acute pulmonary embolism 
that resolved and he was discharged after a five-day hospital 
stay.  

The appellant and her daughter testified at a hearing before 
a member of the Board in December 1998.  Appellant 
essentially contended that the veteran's service-connected 
toe amputations affected his ability to exercise and to walk 
and also affected the circulation in his legs.  The appellant 
and her daughter offered their opinion that the veteran's 
foot disabilities led to his heart disease and the record was 
held open so they could attempt to get a statement from the 
veteran's doctor regarding the etiology of his heart disease.  

A January 1999 statement from Dr. Angotti indicates that he 
treated the veteran for cerebrovascular disease and extensive 
coronary disease from 1986 until his death in 1992.  It was 
his medical opinion that the veteran's loss of toes on both 
feet and subsequent circulatory problems more likely than not 
hastened his death.  

In October 2000, the RO sought an opinion regarding the 
likelihood of a relationship between the veteran's service-
connected foot disabilities and his death due to heart 
disease.  The opinion, by Dr. Riordan, indicates there was no 
confirmatory evidence of the history of hypertension or 
cardiovascular problems dating back to 1943.  The opinion 
further states that a review of the June 1997 VA clinical 
symposium on cold injuries does not report a causative 
relationship of frostbite to the development of 
arteriosclerotic heart disease or peripheral vascular 
disease.  Finally, the opinion states that the only minor 
effect of frostbite residuals would be impaired wound healing 
of the feet.  

The appellant's representative presented a September 2001 
opinion from Dr. Bash, a neuro-radiologist.  Dr. Bash offered 
his opinion that the veteran's bilateral toe amputations and 
foot disabilities made it very difficult for him to remain 
active or perform cardiovascular fitness exercises and that 
this inactivity caused the veteran's death from heart 
disease.  He disagreed with the VA opinion and cited a study 
in support of his opinion, which indicated a significant 
increased incidence of ischemic heart disease among amputees.  

Based on the conflicting medical opinions, the Board sought a 
VHA opinion in January 2002.  The Board requested that the 
claims folder be reviewed and an opinion offered as to 
whether it was more likely, less likely, or as likely as not, 
that the veteran's service-connected disabilities caused or 
contributed in a material and substantial way to his death.  

In February 2002, a VHA opinion was received from the Chief 
Podiatry Section, Director of Surgical Residency.  The 
podiatrist set forth the veteran's medical history, including 
his extensive history with lower extremity vasculopathy.  He 
noted that although there were bilateral forefoot amputations 
there was no indication that the veteran required assistive 
devices prior to 1989 and that his ambulation status did not 
restrict him as a truck driver.  In making a judgment 
regarding the long term effects of a transmetatarsal 
amputation, the examiner based his opinion on his own 
experience (performing several hundreds of these amputations) 
and reference to various publications.  In considering 
whether the amputation accelerated the vascular decline 
secondary to the inability to walk, the podiatrist indicated 
that the reasons concerning the inability to walk (secondary 
to the functional demands of the amputation or pain) must be 
investigated.

Regarding functional demands, the podiatrist indicated that 
transmetatarsal amputations are arguably the most successful 
lower extremity amputation due to their longevity, function, 
and minimal impact on the myocardium.  He referenced the 
study cited by Dr. Bash and pointed out that most if not all 
of these studies were performed using patients with major 
amputations (defined as below/above knee amputations) or 
patients with systemic vasculopathy.  He indicated that one 
would be hard pressed to find literature supporting similar 
death rates in traumatic amputees who did not have 
implications of vascular disease prior to their injury.  The 
opinion went on to explain that the veteran's situation more 
closely resembled that of a traumatic amputee rather than 
vascular.  

With regard to pain, the podiatrist indicated that he 
researched the veteran's record closely and found complaints 
of cold sensations during the summer but did not see 
indications that he limited walking or activities due to pain 
prior to developing peripheral vascular disease.  He 
indicated that the veteran was fully rehabable at the time of 
amputation due to the absence of ischemic cardiomyopathy and 
minimal to nonexistent functional demands of his amputations.  
He pointed out various forms of non-load bearing cross 
training modalities such as cycling, swimming, and rowing.  
He went on to discuss the pathological processes occurring 
with frostbite injuries and in conclusion, stated the 
following:

It is my opinion that it is highly 
unlikely that the service-connected 
injury consisting of frostbite and 
bilateral forefoot amputations had 
resulted in this patient's demise.  
Furthermore, I feel that the patient's 
strong family history for vasculopathy, 
lifestyle as well as his "long-term 
heavy smoking history" were the major 
players in this unfortunate scenario.

In April 2002, the appellant offered a follow-up opinion from 
Dr. Bash.  He disagreed with the VHA opinion and continued to 
assert his opinion that there was a relationship between the 
veteran's foot disabilities and his heart disease.  He 
questioned the competence of the expert to offer an opinion 
since he was a podiatrist and not a cardiologist.  He also 
objected to the idea that the veteran could have participated 
in alternative cardiovascular exercises such as swimming or 
cycling.  He further pointed out that the podiatrist had 
incorrectly stated that the veteran had hypertension at the 
time of his induction into service.

Analysis

DIC is payable to a surviving spouse of a qualifying veteran 
who died from a service-connected disability.  See 38 
U.S.C.A. § 1310 (West 2002).  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2004).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2004).  

The veteran's Certificate of Death indicates that the 
immediate cause of death was ventricular dysrhythmia due to 
ischemic cardiomyopathy due to coronary atherosclerosis.  No 
other significant conditions contributing to death but not 
related to the cause were noted.  

The veteran was not service-connected for the disabilities 
listed as the cause of his death and therefore, it is 
necessary to determine whether service connection should have 
been established.  A service-connected disorder is one which 
was incurred or aggravated by active service, or in the case 
of certain diseases like cardiovascular renal disease, was 
demonstrated to a compensable degree within one year of the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  
Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).

The veteran's service medical records are negative for any 
mention of heart disease and there is no evidence of 
diagnosed heart disease within one year of discharge from 
active military service.  The Board acknowledges the reported 
history in various medical records that the veteran was 
hypertensive when drafted.  However, this is not supported by 
the induction examination.  Treatment records reveal that the 
veteran first suffered a heart attack in 1973, many years 
after service, and that he underwent treatment for heart 
disease and circulatory problems for the rest of his life.  
The record also does not contain any medical opinions 
directly relating the veteran's heart disease to his active 
service.  

The veteran clearly had significant service-connected 
disabilities and the appellant argues that the veteran's 
heart disease was related to his service-connected toe 
amputations and foot disabilities.  She essentially is 
arguing that the amputations proximately resulted in the 
heart disease and/or that the amputations limited the 
veteran's ability to exercise and that because of the lack of 
cardiovascular activity, he subsequently developed heart 
disease.  The Board acknowledges the February 2003 argument 
submitted in connection with the motion for reconsideration 
that 38 U.S.C.A. § 1154(b) is for application because the 
veteran was a combat veteran.  The contention that the 
service-connected disabilities caused fatal heart disease is 
a claim for secondary service connection and thus, § 1154 is 
not for application.  Because the treatment records do not 
discuss the issue of causation, the case essentially revolves 
around the various medical opinions of record. 

Dr. Angotti was one of the veteran's treating physicians and 
he indicated that the loss of the veteran's toes on both feet 
and subsequent circulatory problems more likely than not 
hastened his death.  He did not offer any rationale or 
clinical evidence to support his opinion and he did not cite 
to any scientific studies in support of his opinion.  A 
review of Dr. Angotti's treatment notes offers no indication 
that there was a causal relationship between the veteran's 
service-connected disabilities and his heart disease.  Thus, 
the Board places little weight on this opinion.  

The opinion from Dr. Riordan indicated that residuals of cold 
injury would not have had a causative effect in developing 
heart disease and cited to the VA clinical symposium on cold 
injuries.  In this respect, the opinion is considered 
probative.  Dr. Riordan did not, however, address the 
question of whether the veteran's multiple toe amputations 
would have had effected his ability to exercise such that it 
caused heart disease.  

Dr. Bash offered his detailed opinion that the veteran's foot 
disabilities led to inactivity and inability to perform 
cardiovascular exercise, which in turn led to heart disease.  
He cited to a study showing an increased incidence of heart 
disease in patients with amputations.
 
VA regulations support a causal relationship between heart 
disease and lower limb amputations.  Specifically, ischemic 
heart disease or other cardiovascular disease developing in a 
veteran who has a service-connected amputation of one lower 
extremity at or above the knee or service-connected 
amputations of both lower extremities at or above the ankles, 
shall be held to be the proximate result of the service-
connected amputation or amputations.  38 C.F.R. § 3.310(b) 
(2004).  

The foregoing regulation resulted from a report made by the 
National Academy of Sciences (NAS).  See 44 Fed. Reg. 50,339 
(August 28, 1979).  The NAS report showed that only 
unilateral above-the-knee amputations and amputations of both 
lower extremities result in a significant increase in the 
incidence of cardiovascular disease.  Id. at 50,340.  It is 
noted, however, that the amendment does not preclude further 
amendment if it is subsequently shown that other types of 
amputations also result in a significant increase in the risk 
of cardiovascular disease.  In this regard, the amendment is 
not meant to be restrictive.  Id.  

In the February 2003 argument in support of the motion for 
reconsideration, the veteran's service organization argued 
that based on the in-service operative report the veteran's 
amputation was analogous to a modified Syme's amputation and 
therefore, his death from heart disease comports with the NAS 
study.  The Board has reviewed the veteran's service medical 
records in detail and finds no indication that the veteran's 
toe amputations were comparable to an amputation of the foot 
at the ankle joint.  Therefore, the veteran's service-
connected amputations do not fit within the purview of 
38 C.F.R. § 3.310(b).  

With regard to the question of whether the veteran's service-
connected disabilities contributed to his death (beyond the 
inability to exercise), the Board finds the NAS study and 
subsequent VA regulation highly probative and this clearly 
outweighs the unsubstantiated opinion provided by Dr. 
Angotti.  

With regard to the question of whether the veteran's service-
connected toe amputations contributed to his death based on 
an inability to exercise, the Board finds the VHA opinion 
significantly probative.  First, it was based on a 
longitudinal review of the veteran's medical history.  The 
Board acknowledges that the podiatrist incorrectly noted that 
the veteran had hypertension upon entry into service.  While 
this is not supported by the induction examination, it is 
reported in the medical history section of various outpatient 
records.  Regardless, this statement does not affect the 
podiatrist's opinion regarding the impact of amputation on 
exercise, etc.  Second, the podiatrist set forth adequate 
reasons and bases for his opinion that the veteran's 
amputations would not have limited his physical activity or 
ability to engage in any cardiovascular activity.  He 
discussed in detail the functional demands of the forefoot 
amputation and cited to a medical study that found that 
traumatic amputees who sustain amputations such as those 
distal to the ankle joint experience walking speeds that are 
essentially normal and oxygen demands very close to normal.  
Third, the podiatrist obviously reviewed Dr. Bash's opinion 
and discussed the content of studies such as the one cited by 
Dr. Bash.  

The Board acknowledges the arguments that a podiatrist is not 
competent to discuss the ramifications of amputations on the 
cardiac system.  On the contrary, the Board finds that a 
podiatrist is a proper and persuasive authority on the 
effects of toe amputations on the ability to ambulate and 
exercise.  Further, the podiatrist indicated that he has 
performed several hundred of these amputations.  

The Board has considered the various opinions of Dr. Bash.  
These opinions are probative in the sense that they are based 
on a review of the veteran's records.  Overall, however, Dr. 
Bash's opinion is assigned less probative value.  He 
indicated that the relationship between amputations and death 
due to cardiovascular unfitness was well described in the 
literature and went on to paraphrase a study showing an 
increased incidence of heart disease in amputees.  However, 
he did not discuss the study in detail and did not indicate 
what types of amputations led to such an increase in the 
death rate from cardiac disease.  As pointed out by the VA 
podiatrist, this type of study was apparently focused on 
persons with major amputations and not on individuals who 
sustained only toe amputations.  The cited study also does 
not appear to support Dr. Bash's opinion regarding the 
relationship between amputations and the ability to exercise.  
Further, the record does not support Dr. Bash's opinion that 
the veteran had severe ambulation dysfunction since 1945.  
The Board agrees the record contains medical evidence 
suggesting pain on weightbearing and that the veteran did 
experience difficulty walking.  However, there are also 
outpatient records indicating that at times the veteran was 
able to walk a mile.  Overall, the medical evidence suggests 
that the veteran did not need a prosthetic device and that 
his foot disabilities did not severely limit his ability to 
ambulate.  

In summary, at the time of his death the veteran was service 
connected for multiple foot disabilities including amputation 
of all of his toes bilaterally.  There is no evidence of 
cardiovascular disease during service or within one year of 
discharge.  The NAS study does not support a proximate 
relationship between the type of amputations the veteran had 
and the subsequent development of ischemic cardiomyopathy.  
Regarding the argument that the veteran's inability to 
exercise due to his service-connected disabilities resulted 
in cardiovascular disease, the Board finds the VHA opinion 
most persuasive.  It is based on the record, the podiatrist's 
experience, and medical literature.  The Board has reviewed 
the record in detail and concludes that the NAS study and the 
collective opinions of Dr. Riordan and the VA podiatrist are 
more persuasive than the opinions in support of the claim.  

The Board sympathizes with the appellant.  However, as the 
preponderance of the evidence is against the claim for 
service connection for the veteran's cause of death, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).






ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


